Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status Of Claims
This action is in reply to the amendments filed on 03/01/2022.  
Claims 1-10 were previously canceled.
Claims 11-20 were amended.  
Claims 11-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 11 and 17 recite a system to manage patient images comprising importing an imaging having an assigned date, filtering a patient list by appointments, associating the image with a patient, retrieving procedure information and tagging the image with the procedure information, organizing the image by respective procedure using the procedure information of each of the patient images, which is grouped within the "certain methods of organizing human activity" and "mental processes" grouping of abstract ideas because the claims involve a series of steps for managing patient images by importing images, filtering images, associating images, retrieving information related to images, tagging images and organizing images.  Accordingly, the claim recites an abstract idea.
Turning to the dependent claims, claim 17 describes examples of the internet-connected health device, claims 12 and 18 describe retrieving other types of information (i.e. service codes) and tagging the image with service codes; claims 13 and 19 describe tagging the image with a custom tag; claim 14 describes calculating a post-operative interval; claim 15 describes displaying the image in a film icon; claim 16 describes associating the image with patient’s medical record;  and claim 20 describes organizing the images by procedure. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a computer system with a processor and a tangible memory storage including software instructions merely use a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Therefore, the additional element(s) does/do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a computer system with a processor and a tangible memory storage including software instructions to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing patient images comprising importing an imaging having an assigned date, filtering a patient list by appointments, associating the image with a patient, retrieving procedure information and tagging the image with the procedure information. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2002/0109735 A1 to Chang et al. and further in view of U.S. Patent Application Publication US 2005/0063575 A1 to Ma et al. and further in view of U.S. Patent Application Publication US 2004/0141661 A1 to Hanna et al. 
Claim 11:  
Chang discloses the following limitations as shown below:
A processor (see at least Paragraph 71, the processor unit may contain a single microprocessor, or may contain a plurality of microprocessors); and 
a tangible memory storage including software instructions that cause the computer system to perform (see at least Paragraphs 51-52, user interface may operate as a server application that provides functionality to the client computers. For example, client computers include both thick clients (i.e. a computer with robust processing, memory and display resources) as well as thin clients; Paragraph 71, the processor unit may contain a single microprocessor, or may contain a plurality of microprocessors for configuring the computer system. The main memory stores, in part instructions and data for execution by the processor unit):
importing an image having an assigned date (see at least Paragraph 24; Paragraph 26, modality, study description, accession number and exam date; Paragraphs 51-53, image server transmits to the client computers), 
filtering a patient list by appointments that occur on the assigned date (see at least Paragraph 24, user interface contains search capabilities to permit a user to locate and select medical information for one or more patients. For this feature, the user interface contains, as part of the patient browser tab view, controls and entry boxes to allow searching for patients and studies. Specifically, entry boxes for searching include: patient’s name, patient ID, patient location, and date of last exam; Paragraph 25), 
associating the image with a patient from the patient list (see at least Paragraph 36; Paragraph 45), 
retrieving procedure information associated with the patient's appointment (see at least Paragraph 25; Paragraph 26, modality, study description, accession number and exam date), and 
Chang may or may not disclose the following limitations, but Ma as shown does:
tagging the image with the procedure information, wherein the computer manages patient images (see at least Paragraph 19, attributes of various scan parameters or exam conditions; each information attribute has a name, a tag, a value representation, and a value multiplicity. The value representation defines what type of value the information attribute can have, for example, a 62-character string, binary data, et cetera; Paragraphs 105-107).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Chang with Ma with the motivation to “develop a user interface for a medical informatics system that emulates the way a physician works by providing maximum flexibility for the physician to select, organize, navigate and subsequently analyze medical images. Accordingly, it is also desirable to generate a system that permits "dynamic" interaction with medical images to provide the physician with maximum flexibility to interact with the image” (Chang, see at least Paragraph 7).
Chang may or may not disclose the following limitations, but Hanna as shown does:
organizing the image by respective procedure using the procedure information of each of the patient images (see at least Table 3, RULE: Select image storage media and assign space based on imaging device, department and facility as identified by image metadata. RULE: Assign image storage media based on procedure type, retrieval characteristics and clinical practices of the organization/organizational unit. RULE: Enforce image retention policies of the organization by scheduling and executing moves of older images to lower cost storage media based on the type of procedure and retrieval characteristics).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Chang and Ma with Hanna with the motivation to “… to intelligently and automatically store large number of images in accordance with enterprise policies” (Hanna. see at least Paragraph 17).
Claim 17 recites substantially similar system to those of system claim 11 and, as such, are rejected for similar reasons as given above.
Claim 13:  
The combination of Chang/Ma/Hanna discloses the limitations as shown in the rejections above.  Chang may or may not disclose the following limitations, but Ma as shown does:
tagging the image with a custom tag responsive to a request from a user (see at least Paragraphs 19-20, each information attribute has a name, a tag, a value representation, and a value multiplicity. The value representation defines what type of value the information attribute can have, for example, a 62-character string, binary data, et cetera; Paragraph 107; Paragraph 112).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Chang and Hanna with Ma for at least the same reasons given for claim 11 above.
Claim 19 recites substantially similar system to those of system claim 13 and, as such, are rejected for similar reasons as given above.
Claim 15:  
The combination of Chang/Ma/Hanna discloses the limitations as shown in the rejections above.  Chang further discloses the following limitations:
displaying the image in a film icon, the film icon comprising (see at least Paragraph 9, each horizontal scroll bar contains a study. The user, using a horizontal scroll bar is permitted to scroll left and right to display the series/images contained within the study): 
a center image, a first plurality of side images, each of uniform size and each smaller in size than the center image, aligned in a first column on a first side of the center image (see at least Paragraph 8, user has the ability to pan and zoom images to view portions of an image at various resolutions; Paragraph 9, each horizontal scroll bar contains a study. The user, using a horizontal scroll bar is permitted to scroll left and right to display the series/images contained within the study), and 
a second plurality of side images, each of uniform size and each smaller in size than the center image, aligned in a second column on a second side of the center image opposite the first column (see at least Paragraph 6, it may be advantageous for a physician to place, on the light board, two sheets of film next to one another in order to analyze a condition relative to the two films.  For example, the first film may comprise data taken at an earlier date, whereas the second film may contain data recently obtained.  By placing the films side-by-side, the physician may analyze how a particular condition has changed over time; Paragraph 8, user has the ability to pan and zoom images to view portions of an image at various resolutions; Paragraph 9, each horizontal scroll bar contains a study. The user, using a horizontal scroll bar is permitted to scroll left and right to display the series/images contained within the study).
Claim 16:  
The combination of Chang/Ma/Hanna discloses the limitations as shown in the rejections above.  Chang further discloses the following limitations:
associating the image with the patient's electronic medical record (see at least Paragraph 20, in some cases, additional information (e.g. medical report) to augment the image data).
Claims 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2002/0109735 A1 to Chang et al. in view of U.S. Patent Application Publication US 2005/0063575 A1 to Ma et al. in view of U.S. Patent Application Publication US 2004/0141661 A1 to Hanna et al. and further in view of U.S. Patent Application Publication US 2009/0112882 A1 to Maresh et al.
Claim 12:  
The combination of Chang/Ma/Hanna discloses the limitations as shown in the rejections above.  Chang may or may not disclose the following limitations, but Ma as shown does:
tagging the image with the information (see at least Paragraphs 19-20, each information attribute has a name, a tag, a value representation, and a value multiplicity. The value representation defines what type of value the information attribute can have, for example, a 62-character string, binary data, et cetera.; Paragraph 107, data can be appended, removed, and updated in a tagged data object; Paragraph 112, enabling a software developer to introduce new or modified informational attributes that are suitable for selective inclusion within image headers).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Chang with Ma for at least the same reasons given for claim 11 above.
Chang may or may not disclose the following limitations, but Maresh as shown does:
retrieving service codes associated with the patient and tagging the image with service code (see at least Paragraph 164, In certain embodiments, the system is configured to map medical procedure codes and/or names at destination and/or source medical facilities to a standardized mapping table and/or a standardized intermediary code system.  By using a standardized mapping table and/or a standardized intermediary code system the complexity of maintaining separate mappings for each institution can be reduced.  The original procedure name and/or code may in certain embodiments be stored in a DICOM tag or private DICOM tag in the header and/or displayed as in a summary image saved, stored, embedded, or burned into the image set.  In certain embodiments, the medical procedure mapping module automatically maps, translates, and/or renames the source procedure code and/or name to the code and/or name of the medical procedures used at the destination medical facility, possibly through the standardized intermediary code system described above, and stores the data in the PACS, RIS and/or HIS systems at the destination medical facility), and 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Chang,  Ma and Hanna with Maresh with the motivation to “… make it possible to electronically transfer medical images, records, and or medical system messages between and/or medical professionals, medical facilities, medical systems, and/or healthcare systems using a permission-based on-demand transfer methodology” (Maresh, see at least Paragraph 6).
Claim 18 recites substantially similar system to those of system claim 12 and, as such, are rejected for similar reasons as given above.
Claim 20:  
The combination of Chang/Ma/Hanna discloses the limitations as shown in the rejections above.  Chang may or may not disclose the following limitations, but Maresh as shown does:
organizing the images by procedure using the procedure information tag of each photo (see at least Paragraph 164, In certain embodiments, the system is configured to map medical procedure codes and/or names at destination and/or source medical facilities to a standardized mapping table and/or a standardized intermediary code system.  By using a standardized mapping table and/or a standardized intermediary code system the complexity of maintaining separate mappings for each institution can be reduced.  The original procedure name and/or code may in certain embodiments be stored in a DICOM tag or private DICOM tag in the header and/or displayed as in a summary image saved, stored, embedded, or burned into the image set.  In certain embodiments, the medical procedure mapping module automatically maps, translates, and/or renames the source procedure code and/or name to the code and/or name of the medical procedures used at the destination medical facility, possibly through the standardized intermediary code system described above, and stores the data in the PACS, RIS and/or HIS systems at the destination medical facility; Paragraphs 165-167; Paragraph 176; Claim 32).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Chang, Ma and Hanna with Maresh for at least the same reasons given for claim 12 above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2002/0109735 A1 to Chang et al. in view of U.S. Patent Application Publication US 2005/0063575 A1 to Ma et al. in view of U.S. Patent Application Publication US 2004/0141661 A1 to Hanna et al. and further in view of codingahead.com/global-period-html to Coding Ahead.
Claim 14:  
The combination of Chang/Ma/Hanna discloses the limitations as shown in the rejections above.  Chang may or may not disclose the following limitations, but Coding Ahead as shown does:
The combination of Chang/Ma discloses the limitations as shown in the rejections above.  
calculating a post-operative interval (see at least the section titled “Calculating the duration of a Global Period”: To determine global period for minor surgeries, count the day of surgery and 10 days immediately following the date of surgery).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Chang, Ma and Hanna with Coding Ahead with the motivation of determining “… a time frame following surgery during which routine care by the physician i.e., all necessary services normally furnished by a physician are included in the reimbursement of the original surgery” (Coding Ahead, see at least the first paragraph).

Response To Arguments
Applicant’s arguments from the response filed on 03/01/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Regarding amended independent claims 11 and 17, the element of, “organizing the image by respective procedure using the procedure information of each of the patient images” is believed to add significantly to the alleged abstract idea since the set of images can be further classified or organized using particular patient procedure information associated with each image . As such, the claims are believed to be patent eligible subject matter since the claims are directed to practical applications of an alleged abstract idea; (2) The cited references, either alone or in combination with each other, do not teach or suggest at least the amended element of “organizing the image by respective procedure using the procedure information of each of the patient images.” 
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, the claim is directed to an abstract idea.  As such, Applicant’s arguments have been considered but are not found to be persuasive.
In response to applicant’s arguments (2) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.




Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Thursday and every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joy Chng/
Primary Examiner, Art Unit 3686